Citation Nr: 0109163	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-04 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether the rating decision in March 1947 wherein the RO 
reduced the original rating for residuals of frozen feet from 
50 percent to 30 percent, the rating decision in January 1950 
wherein the RO continued the 30 percent rating, the rating 
decision in February 1952 wherein the RO reduced the rating 
to 10 percent, and the rating decisions in February 1954, 
November 1960 and November 1976 wherein the RO continued the 
10 percent rating for residuals of frozen feet constituted 
clear and unmistakable error (CUE). 

2.  Entitlement to an effective date, prior to August 21, 
1997, for an increased rating for residuals of frozen feet.

3.  Entitlement to an effective date, prior to August 21, 
1997, for a 50 percent combined rating for cold injury 
residuals of the hands and feet.







REPRESENTATION

Appellant represented by:	Nevada Office of Veteran 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
August 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The Board has reviewed the record and has styled the issues 
to conform with the contentions and adjudication 
determinations on appeal and the severability of issues 
regarding the propriety of the reduction of the initial 
rating for trench foot, subsequent reductions, and an 
effective date for increase for the feet earlier than August 
21, 1997.  

The issue of an earlier effective date for the combined 
rating for cold injury residuals of the hands and feet is 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  The rating decision of March 1947 wherein the RO reduced 
the 50 percent convalescence rating for frozen feet residuals 
to 30 percent did not contain any kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

2.  The rating decision of January 1950 wherein the RO 
continued the 30 percent rating for frozen feet residuals, 
the February 1952 rating decision wherein the RO reduced the 
rating for frozen feet residuals to 10 percent, and the 
February 1954, November 1960 and November 1976 rating 
decisions wherein the RO continued the 10 percent rating did 
not contain any kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

3.  The veteran did not appeal a rating decision issued in 
November 1976 wherein the RO continued a 10 percent rating 
for bilateral trench foot; notice of the determination was 
sent to the veteran in November 1976.

4.  The veteran sought an increase in compensation in 
correspondence received at the RO on August 21, 1997; there 
was no pending claim for increase, and his claim for increase 
was not supported by evidence showing that an ascertainable 
increase in the trench foot disability had occurred prior to 
August 21, 1997.


CONCLUSIONS OF LAW

1.  The rating decision of March 1947 wherein the RO reduced 
the 50 percent convalescence rating for frozen feet residuals 
to 30 percent did not constitute CUE.  Veterans Regulation 
No. 2(a), pt. II, par. III; VA regulations 1008 and 1009, in 
effect in March 1947.

2.  The rating decision of January 1950 wherein the RO 
continued the 30 percent rating for bilateral trench foot, 
the February 1952 rating decision wherein the RO reduced the 
rating for bilateral trench foot to 10 percent, and the 
February 1954, November 1960 and November 1976 rating 
decisions wherein the RO continued the 10 percent rating did 
not constitute CUE.  Generally, 38 U.S.C.A. §§ 3305, 
4005; Veterans Regulation No. 2(a), pt. II, par. III; VA 
regulations 1008 and 1009, 38 C.F.R. § 3.104(a), 3.105(a), in 
effect from January 1950 through November 1976.

3.  The criteria for an effective date, prior to August 21, 
1997 for an increased rating for cold injury residuals of the 
feet have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 
1991); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record shows that VA received the veteran's application 
for compensation for trench foot in August 1945.  The RO in 
August 1945 granted a 50 percent rating for bilateral trench 
foot, symptomatic (Code 2034) under the provisions of 
Extension No. 6 of the 1933 Rating Schedule for a period of 
convalescence.  The RO letter dated in August 1945 advised 
the veteran of the temporary nature of the rating and that it 
may be reduced after future examination.  

When VA initially examined the veteran in February 1947 he 
complained that his feet ached and that cold weather caused 
any exposed skin to crack open.  He told a dermatology 
examiner that all exposed parts of his body became painful 
and cracked.  Recently his hands again had begun to crack and 
his feet, arms and legs had become very painful.  Objectively 
the abnormality of the skin was confined to the hands and 
arms.  The skin of the feet was normal, but the examiner 
noted the veteran wore heavy stockings that adequately 
protected him from the weather.  The diagnosis was chronic 
pernio, disabling during cold weather.



The RO in March 1947 assigned a 30 percent rating (Code 7122) 
for moderate bilateral trench foot.  The RO noted that a 
schedular rating terminated the convalescence rating.  The 
March 1947 notice letter sent to the veteran's address of 
record advised him of the rating decision and his right to 
appeal it.

On a VA examination in January 1950 the veteran complained 
again about aching feet and hands.  An examiner wrote that 
the hands and feet appeared to be normal then, and that the 
diagnosis of chronic pernio was based on history only.  The 
diagnosis was chronic pernio, residuals of frostbite.  The RO 
in January 1950 continued the 30 percent rating, and 
established a future examination in early 1952.  The RO 
notice letter in February 1951 was sent to the veteran at his 
address of record. 

The report of a VA examination in February 1952 shows that 
the veteran stated he had trouble with his hands and feet, 
which were frozen late in 1944, and that he had no treatment 
since the VA examination in 1950.  His present complaint was 
that his feet hurt all the time.  The examination showed 
slight diminution of the posterior tibial circulation of the 
right ankle region.  The skin of the feet was pale and cool 
to the touch, there was no exfoliation of the skin or redness 
or swelling of the feet up to the ankles.  There was moderate 
tenderness on deep palpation of the feet and ankles.  The 
examiner said there was no demonstrable weakness of the feet 
or ankles at this time.  The diagnosis was residuals, frozen 
feet.

The RO in February 1952 reduced the rating for frozen feet 
residuals to 10 percent (Code 7122) effective in April 1952, 
based on this examination.  The RO found that a reduction was 
warranted since only mild symptoms were then shown.  The 
veteran was to be reexamined in February 1954.  The RO notice 
letter in February 1952 was sent to his current address and 
included a notice of appeal rights.  The RO in April 1952 
responded to correspondence from him regarding the VA 
examination.  He was advised of the evidence to submit before 
VA would arrange for another examination.  

A VA examination early in 1954 noted the veteran's present 
complaint principally of aching feet and ankles.  The 
examiner found normal arches of the feet and no marked 
disability noted.  He was able to stand and walk on his toes 
with no apparent discomfort.  The skin of the feet was moist 
and no abnormality was recorded.  The diagnosis was residuals 
of frozen feet with minimal disability.  The RO notice letter 
in February 1954, sent to his address of record, advised him 
that no change in the rating was warranted based on the 
recent examination.

On VA examination late in 1960 the veteran complained 
principally of aching feet.  The examiner said he had a 
normal gait, and an indefinite, rather dubious, bluish 
discoloration of the feet.  The dorsalis pedis and posterior 
tibial pulses showed good bounding on palpation.  There was 
no tenderness to palpation of the metatarsophalangeal joints, 
and no excoriation of the skin of the feet or sweating.  

There was no maceration of the skin between the toes to 
suggest protracted sweating.  He could to walk on his toes 
and heels, squat down and duck waddle without any particular 
trouble.  The filling time for the feet arterially was within 
normal limits.  The feet elevated showed no accentuation of 
any cyanosis nor was any cyanosis perceptible.  The diagnosis 
was residuals, frozen feet, minimal disability mostly by 
history.  

The record shows that the RO in November 1960 continued the 
exiting rating.  The veteran was notified by letter in 
November 1960 sent to his address of record.  He next 
corresponded with VA regarding a rating increase for 
frostbite residuals late in 1975.  He said that he had not 
had contact with a doctor in the previous five years.  The RO 
sent him a letter asking for evidence.   

In August 1976 an attorney wrote to VA on behalf of the 
veteran who claimed that his rating was improperly reduced in 
1951 to 30 percent without a physical examination, and then 
eventually to 10 percent without such examination.  The 
attorney said that the veteran wanted his back pay to the 
time that his disability was reduced.

On VA examination late in 1976 the veteran had various 
complaints including lower extremity pain and hand pain.  The 
examiner's diagnosis included no objective evidence of 
residual damage of frozen feet found on this examination.  
The RO in November 1976 continued the 10 percent rating that 
was by then protected.  The notice letter in November 1976, 
sent to his current address, advised him of the continuation 
of the current rating, and that the reduction to 10 percent 
in 1952 was based on an examination early in 1952.  The RO 
informed him that the letter was not sent to the attorney 
since he did not have a power of attorney on file, and that 
the veteran could advise him of the reply.  A copy of the 
letter was sent to a service organization.  

The next pertinent communication from the veteran was his 
correspondence that the RO received on August 21, 1997, 
wherein he sought an increased rating for residuals of frozen 
feet, and service connection for frostbite of the hands.  He 
requested a VA rating examination, but he did not mention any 
treatment for either the hands or feet.  

The RO in October 1997 asked him for such evidence.  VA 
examination late in 1997 found degenerative joint disease of 
the hands and wrists, and peripheral vascular disease of the 
hands.  The examination of the feet showed frostbite 
residuals with pain and peripheral vascular disease.

The RO in January 1998 increased the rating for residuals of 
frozen feet to 30 percent from August 21, 1997, the date the 
veteran's claim for increase was received.  The RO denied 
service connection for cold injury residuals of the hands.  
Notice was issued in February 1998, and the veteran disagreed 
with the denial of service connection for the hands and the 
rating increase.  In his appeal, the veteran elaborated upon 
on the evidence on file regarding the hands, in particular 
the VA examination early in 1947.  

The veteran's March 1999 hearing testimony recalled the 
frozen hands in service and problems thereafter (T 1, 4) and 
the loss of benefits with the reduction from 50 percent to 10 
percent (T 7).

A May 1999 VA examination concluded in diagnoses of cold 
injury residuals of the hands with peripheral neuropathy, 
dystrophic skin changes and degenerative arthritis, and 
established cold injury of the feet with peripheral vascular 
disease of the right lower extremity.  

The RO hearing officer in July 1999 granted service 
connection for cold injury residuals of the hands from August 
21, 1997.  The rating was 30 percent (DCs 7199-7122) though 
August 12, 1998; and from August 13, 1998 a separate 20 
percent rating (DC 7122) was assigned for each hand.  The 
rating for the feet remained 30 percent (DC 7122) through 
August 12, 1998; and from August 13, 1998 a separate 20 
percent rating (DC 7122) was assigned for each foot.  This 
decision had the effect of raising the combined schedular 
rating to 50 percent from August 21, 1997, and 70 percent 
from August 13, 1998.

The veteran was advised of the determination and sought to 
establish entitlement to additional compensation for the 
years when his compensation was reduced from 50 percent to 10 
percent.  He asserted that the reduction of the 50 percent 
rating was unjust, that he tried to get in touch with VA to 
appeal, but was always turned away.  He submitted duplicates 
of numerous VA records regarding the adjudication of his 
claim since it was initially filed, and various 
correspondences he submitted to VA.  

In response to the statement of the case wherein the RO 
addressed the effective date for increased compensation, the 
veteran wrote that he had sought benefits that he lost when 
the initial 50 percent rating was gradually reduced to 10 
percent.  In essence he wrote that the 50 percent rating 
should have been in effect until the recent increase to 70 
percent.  

At the April 2000 RO hearing the veteran recalled how it was 
difficult to contact VA, and that he may not have been 
assisted in his claim (T 2-4).   

The RO hearing officer found there had been no error in the 
reduction of the 50 percent rating or continuation of the 10 
percent rating for residuals of frozen feet.  The veteran 
asserted he deserved back pay as he had disagreed with 
decisions that reduced his VA benefits.  

The representative argued whether he was properly reduced 
from 50 percent to 30 percent without an examination, and 
whether VA had failed to assist him, or did not ensure that 
he be accorded due process.


Criteria

The following ratings may be assigned under the conditions 
stated for disability from any disease or injury, in the 
absence of, or in lieu of, ratings prescribed elsewhere, 
under the conditions stated for disability from any disease 
or injury. 

Injuries, recent, unhealed (specify anatomical classification 
and nature of traumatism): 

With unhealed fractures, continued infection, therapeutic 
immobilization of joints, effects of shock, operation, bed 
confinement, or weakness, etc., requiring continued 
hospitalization or such as to prevent the pursuit of a 
substantially gainful occupation on the part of the average 
person, for 6 months, the regulation provided a 100 percent 
rating.

Injuries, recent, unhealed (specify anatomical classification 
and nature of traumatism)-Con.

Injuries, recent, unhealed, or improving, with definitely 
disabling manifestations as in this section but of lesser 
severity, such that resumption of partial employment is 
feasible and advised, for 6 months, the regulation provided a 
50 percent rating.

Diseases, acute or subacute (specify anatomical and 
etiological classification): with continued infection, 
weakness, constitutional symptoms, limitation of physical 
activity. etc., necessitating hospitalization or such as to 
prevent the pursuit of a substantially gainful occupation on 
the part of the average person, for 6 months, the regulation 
provided a 100 percent rating.



Diseases, acute subacute or improving, with definitely 
disabling manifestations as in this section but of lesser 
severity or improved so that resumption of partial employment 
is feasible and advised, for 6 months, the regulation 
provided a 50 percent rating.  

The prestabilization rating is not to be assigned in any case 
in which a total rating is immediately assignable under the 
regular provisions of the schedule or on the basis of 
individual unemployability. The prestabilization 50-percent 
rating is not to be 
used in any case in which a rating of 50 percent or more is 
immediately 
assignable under the regular provisions.

Unstabilized condition with severe disability--Substantially 
gainful employment is not feasible or advisable shall be 
rated 100 percent.  Unhealed or incompletely healed wounds or 
injuries--Material impairment of employability likely shall 
be rated 50 percent.  

Note (1): The ratings in this section are applicable for a 
definite period, 6 months, from the date of discharge from 
the service: Provided, however, That the 100 percent rating, 
but not the 50 percent rating, may be extended upon 
examination near the expiration of this period disclosing 
persistence of disabling symptoms of active disease or 
unhealed injury, for a further period of 6 months only: 
Provided, further, That reduction or discontinuance of 
ratings authorized in this section will be in order prior to 
the expiration of the 6-month period, in the event reports of 
earlier examination or hospitalization disclose material 
improvement, absence of or recovery from the active disease 
or injury.  Reduction or discontinuance prior to the 
expiration of the 6-month period will be subject to the 
provisions of § 3.105(e) of this chapter, but in no event 
will the ratings specified in this section be extended beyond 
the periods cited in this note.

Note (2): Diagnosis of disease, injury, or residuals will be 
cited, with diagnostic code number assigned from this rating 
schedule for conditions listed therein.  

Note (3): Whenever the ratings in this section are applied 
the veteran will be specifically notified that his rating is 
for a limited period not to exceed 6 months, subject to 
reexamination.  When at the end of the 6-month period (or at 
the end of the second 6-month period during which that total 
disability rating may be extended) a high degree of 
disability remains which cannot be adequately compensated 
under the rating schedule, reference will be made under 
§ 3.321(b) of this chapter.  38 C.F.R. §  4.28 in effect 
prior to amendment at 35 Fed. Reg. 11906, July 24, 1970; in 
accord, Extension No. 6, Schedule for Rating Disabilities, 
1933.

(a) Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of medical 
findings or diagnosis, so as to produce the greatest degree 
of stability of disability evaluations consistent with the 
laws and Department of Veterans Affairs regulations governing 
disability compensation and pension.  It is essential that 
the entire record of examinations and the medical-industrial 
history be reviewed to ascertain whether the recent 
examination is full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history. 

This applies to treatment of intercurrent diseases and 
exacerbations, including hospital reports, bedside 
examinations, examinations by designated physicians, and 
examinations in the absence of, or without taking full 
advantage of, laboratory facilities and the cooperation of 
specialists in related lines.  Examinations less full and 
complete than those on which payments were authorized or 
continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or 
episodic improvement, e.g., manic depressive or other 
psychotic reaction, epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
the evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated. Ratings on 
account of diseases which become comparatively symptom free 
(findings absent) after prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of bed rest.


Moreover, though material improvement in the physical or 
mental condition is clearly reflected the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life. When syphilis of the central nervous 
system or alcoholic deterioration is diagnosed following a 
long prior history of psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to exclude persistence, in 
masked form, of the preceding innocently acquired 
manifestations. 

Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability. When the new diagnosis reflects mental deficiency 
or personality disorder only, the possibility of only 
temporary remission of a super-imposed psychiatric disease 
will be borne in mind. 

(b) Doubtful cases. If doubt remains, after according due 
consideration to all the evidence developed by the several 
items discussed in paragraph (a) of this section, the rating 
agency will continue the rating in effect, citing the former 
diagnosis with the new diagnosis in parentheses, and 
following the appropriate code there will be added the 
reference "Rating continued pending reexamination --- months 
from this date, § 3.344." The rating agency will determine on 
the basis of the facts in each individual case whether 18, 24 
or 30 months will be allowed to elapse before the 
reexamination will be made. 

(c) Disabilities which are likely to improve. The provisions 
of paragraphs (a) and (b) of this section apply to ratings 
which have continued for long periods at the same level (5 
years or more). They do not apply to disabilities which have 
not become stabilized and are likely to improve. 
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  
38 C.F.R. § 3.344; in accord 38 C.F.R. § 3.172 (1949).




Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).



Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).


Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  In addition, receipt of one of the 
following will be accepted as an informal claim in the case 
of a retired member of a uniformed service whose formal claim 
for pension or compensation has been disallowed because of 
receipt of retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.




The 1947, 1950, 1952, 1954 and 1960 rating decisions were not 
appealed and those decisions are final.  Generally, 
38 U.S.C.A. §§ 3305, 4005; Veterans Regulation No. 2(a), pt. 
II, par. III; VA regulations 1008 and 1009, 38 C.F.R. 
§ 3.104(a), 3.105(a), in effect through December 31, 1962.

The Board notes that under 38 C.F.R. §§ 3.104(a) and 3.105(a) 
(2000), taken together, a rating action is final and binding 
in the absence of clear and unmistakable error.  A decision 
which constitutes a reversal of a prior decision on the 
grounds of clear and unmistakable error has the same effect 
as if the corrected decision had been made on the date of the 
reversed decision.  Previous determinations which are final 
and binding, including decisions of service connection, 
degree of disability, age, marriage, relationship, service, 
dependency, line of duty, and other issues, will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  

In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute clear and unmistakable error, and 
the allegation of clear and unmistakable error must 
specifically state what error and how the outcome would have 
been manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from the date of notice to the payee expires.  The veteran 
will be notified at his latest address of record of the 
action and furnished detailed reasons therefor, and will be 
given 60 days for the presentation of additional evidence.  
38 C.F.R. § 3.105(e), in accord VA regulation 1009(E).


The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  Veterans Claims 
Assistance Act of 2000 (hereafter VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).

Residuals of frozen feet (Immersion foot) bilateral with loss 
of toes, or parts, and persistent severe symptoms shall be 
rated 50 percent.  Bilateral with persistent moderate 
swelling, tenderness, redness, etc., shall be rated 30 
percent.  Bilateral, with mild symptoms, chilblains, shall be 
rated 10 percent.  Note.-With extensive losses higher 
ratings may be found warranted by reference to amputation 
ratings for toes and combination of toes; in the most severe 
cases, ratings for amputation or loss of use of one or both 
feet should be considered.  Diagnostic Code 7122 in effect in 
March 1947.

Residuals of frozen feet, nonsymptomatic shall be rated 0 
percent.  With persistent swelling, tenderness, redness, skin 
changes, attributable to reexposure following frozen feet and 
actually productive of disability shall be rated 10 percent.  
Raynaud's disease, thrombo-angiitis obliterans, and allied 
conditions.  See Neuropsychiatric schedule.  Diagnostic Code 
2034, VA Schedule for Rating Disabilities, 1933 edition.


Analysis

Initially, the Board has not overlooked the potential 
application of the recently enacted VCAA of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), but finds the record is 
adequate for a determination in the matter at issue to the 
extent indicated.  

The veteran has stated the basis for his claim and neither he 
nor his representative have indicated at any stage in this 
appeal that pertinent evidence was mentioned but not 
obtained.  The veteran has provided duplicate records, which 
he has indicated, support his claim.  

The Board notes that the veteran and his representative 
argue, in essence, that the RO in March 1947 committed CUE 
when it reduced the 50 percent rating to 30 percent.  The 
representative asserts the reduction was made without benefit 
of an examination and contends that VA did not adhere to the 
requirements of due process and the duty to assist.  In 
essence, the claim for a retroactive increase to coincide 
with the initial 50 percent rating raised the issue of CUE in 
all subsequent decisions that reduced or continued rating at 
less than 50 percent.  The RO adequately addressed CUE 
recently.  In essence it is arguable that the RO denied CUE 
was committed in reducing his rating when the veteran 
implicitly raised it in 1976.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, or reopened 
based upon submission of new and material evidence pursuant 
to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.

The VA Claims Court, interpreting the reach of Hayre in 
Simmons v. West, 14 Vet. App. 84, 91 (2000), noted that at 
some point, there is a need for finality within the VA claims 
adjudication process; thus, the tolling of finality should be 
reserved for instances of "grave procedural error"--error 
that may deprive a claimant of a fair opportunity to obtain 
entitlements provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  

None of these apply to the facts at hand regarding the 
various RO rating decisions at issue.  There is no argument 
that the appellant did not receive adequate notice and appeal 
rights as provided in the regulations in effect at that time.

The Board has reviewed the case law and does not find support 
for the veteran's position regarding his belief that he was 
the victim of bad advice or misinformation regarding the 
claim.  In general, it appears well settled that erroneous 
advice of a government employee cannot estop the government 
from denying benefits.  See, for example, Bone v. Brown, 9 
Vet. App. 446 (1996); Walker v. Brown, 8 Vet. App. 356 
(1995).  And this rule has been applied in the presence of an 
error in notice of a rating.  Lozano v. Derwinski, 1 Vet. 
App. 184, 186 (1991).  



However, equitable tolling may be an available remedy if the 
appellant can show he was misled by VA, and that he 
reasonably relied on the misrepresentation by neglecting to 
file an appeal.  The evidence does not show that.  Indeed, 
the veteran was issued notice, but did not file a notice of 
disagreement with any of the rating decisions at issue.  The 
correspondence on file does not refer to any misinformation 
or other dilatory action by VA as he now suggests.

The Board is unable to conclude that he was misinformed by VA 
either intentionally in an effort to defeat his right to 
appeal or induce or cause him to miss a statutory deadline 
unintentionally.  See McCay v. Brown, 106 F.3d 1577, 1582 
(Fed. Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 
153-55 (1991), interpreting Irwin v. Department of Veterans 
Affairs, 498 U.S. 89, 95-96 (1990), see also Bailey v. West, 
160 F.3d 1360 (Fed. Cir. 1998).  

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied. 

Further, review for clear and unmistakable error in a prior 
RO decision must be based on the record and the law that 
existed when that decision was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  For example, 
changed diagnosis, failure to fulfill the duty to assist and 
a disagreement as to how the facts were weighed or evaluated 
are not examples of CUE.  

Nor does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation.  

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  There is no argument that the veteran 
did not receive adequate notice of the rating decisions in 
1947, 1950, 1952, 1954, 1960 or 1976 or that appeal rights as 
provided in the regulations in effect at that time.

The correct facts of record as they were known at the time of 
the RO's March 1947 decision revealed that during active duty 
the veteran manifested bilateral trench foot for which he was 
assigned a 50 percent rating under Extension No. 6 of the 
1933 VA rating schedule.  This version essentially is in 
accord with the version in effect with the current rating 
schedule prior amendment in 1970.  The record shows the 
reduction was accomplished after an examination early in 
1947.  

In essence, the rating under Extension No. 6 remained in 
effect much longer than it should have under the explicit 
limitations in the regulation.  Nevertheless, the argument 
that he was not examined is simply not supported by the 
record.  It appears that the RO was careful to conduct a 
complete examination and provide notice to the veteran at his 
current address of the reduction and appeal rights.  Notice 
was also furnished to the accredited representative.  He was 
clearly afforded due process and offered the opportunity to 
submit evidence.  Thus the initial reduction appears to have 
been in accord with the applicable law and regulations.  The 
examiner found chronic pernio, which according to a medical 
dictionary definition furnished by the veteran means 
chilblains.  This finding corresponded to 10 percent rating 
so the 30 percent evaluation in 1947 arguably was generous. 

The RO then reduced the rating to 10 percent in 1952 after it 
had been in effect more than five years.  However, in 1950 a 
VA examiner found normal feet and made the diagnosis of 
chronic pernio by history only.  Then, on reexamination in 
1952, the findings were such that the rating Board considered 
the disability no more than mild and reduced the rating to 10 
percent.  Although the veteran was notified of this, he did 
not respond to the RO request for evidence before it would 
order another examination.  



Further he did not provide any other correspondence to the RO 
that could be construed as an intention to appeal the 
decision.  In essence, even if the reduction were based on 
one examination, the regulation did not preclude it.  Further 
the RO notice letter followed the reduction procedures.  
38 C.F.R. § 3.172 in accord with 3.344 currently in effect. 

The VA examiners in 1954 and 1960 found only minimal 
residuals that served as the basis for the RO decisions in 
each instance to continue the 10 percent rating.  As in 
previous rating actions, the veteran was notified at his 
address of record of the decision and appeal rights, which he 
did not exercise.  Nor did he do so in 1976, after an 
examiner found no objective evidence of frozen feet, and the 
RO continued the 10 percent rating that was protected under 
the law then in effect.  

Thus, the basis for RO determination in response to the claim 
of error in the 1947 rating and subsequent reductions is 
readily apparent from the record which shows consideration of 
the disability rating after examination in each instance 
followed by a correctly addressed notice.  The Board 
recognizes that CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied. 

With this in mind, the Board points out that when each of the 
appellant's arguments of error of fact or law as cited above, 
are applied either specifically or collectively to the facts 
as known before the RO, the conclusions made in 1947 and on 
several occasions thereafter through 1976 were reasonable.  
No medical record on file undebatably compelled the 
conclusion that the veteran's residuals of frozen feet 
warranted a higher evaluation than chosen by the RO on any 
occasion through 1976.  



Clearly, the applicable law and regulations extant at the 
time of the RO decisions were correctly applied and it has 
not otherwise been shown.  The facts as they were known at 
the time were correct and it has not been shown otherwise.  
The RO considered all pertinent documentary evidence and it 
does not appear that a relevant document was overlooked or 
brought to the RO's attention but not obtained.   

The facts as they were known to the RO in any of these 
decisions lack evidence of an error such that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

Further, the Board must advise the appellant that any 
argument based upon disagreement as to how the relevant facts 
were weighed or evaluated, that is, a "misinterpretation of 
facts," does not rise to the level of CUE as that term has 
come to be defined.  Overall, the Board finds that the 
criteria for CUE existing in the prior final RO decisions of 
March 1947 through November 1976 have not been met.

The Board must conclude that the veteran has not articulated 
a plausible argument based on a failure to apply the law or 
misapplication of the law to his case in light of the 
contemporaneous evidence.  That is, he has offered no 
compelling undebatable evidence that is determinative under 
the VA adjudication criteria then in effect.  See Fugo v. 
Brown, 6 Vet. App 40, 43-44 (1993).  Disagreement with the 
way the evidence was evaluated is not a claim of CUE.  

Therefore, the Board must find that the rating decisions at 
issue through November 1976 were in accord with acceptable 
rating judgment.  Clearly, it was not shown that the evidence 
compelled continuation of the 50 percent rating in 1947 or 
subsequently a higher rating than 10 percent as claimed.  See 
Bierman v. Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. 
Brown, 5 Vet. App. 127, 133-34 (1993); Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992). 



Turning to the intertwined question of an effective date for 
the current increase for bilateral trench foot earlier than 
August 21, 1997, the law and regulations governing the 
appropriate effective date for an award of increased 
compensation are set out in 38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991) and 38 C.F.R. §§ 3.400, 3.400(o)(1), (2) (2000) 
which provide that the effective date shall be the date of 
claim, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of claim or date 
of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.

The Board has reviewed the arguments in this claim in favor 
of an earlier effective date for an increased evaluation.  As 
a result of the veteran's stated position, the Board reviewed 
the matter for an earlier effective date mindful of the 
constraints of CUE analysis.  The record appears to confirm 
that after the mid 1970's, he was not examined again until 
the recent claim for increase.  Under the applicable 
regulations, the record does not appear to establish an 
informal claim for increase earlier than the date of claim on 
August 21, 1997. 

The Board observes that the basis for the August 21, 1997 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service-connected disability earlier than the 
date of claim, in essence holding that such increase was 
first ascertained during VA examination that coincided with 
the date of claim but not earlier.  The RO applied 38 C.F.R. 
§ 3.400 to establish an effective date that coincided with 
the claim for increase such as received.  The RO in 1997 
supported a 30 percent rating by applying 38 C.F.R. § 4.7 and 
Diagnostic Code 7122 criteria as they existed.  

The Board finds that the record does not support an earlier 
date than selected by the RO.  The veteran does not seek to 
prevail by relying on constructive receipt.  The pertinent 
evidence coincided with current medical reports and the 
veteran did not alert the Board to relevant treatment during 
the one-year period before the August 21, 1997 claim for 
increase.  The hearing testimony did not contribute any 
pertinent information.  

The claim may be resolved in accord with the current law 
regarding the effective date of increase as interpreted in 
Harper.  From the record before the RO, the Board is unable 
to find that an ascertainable increase was manifested prior 
to August 21, 1997.  The increase from August 21, 1997 was 
supported by demonstrable objective signs noted by the VA 
examiner in late 1997.  

Therefore, the effective date will coincide with the date of 
claim or ascertainable increase, which in this case is no 
earlier than August 21, 1997.  Since there is no informal 
claim within a year of the formal claim on August 21, 1997, 
increased compensation may be established no earlier than the 
date of claim in accordance with the applicable law and 
regulations governing monetary payments of this kind.


ORDER

The rating decision in March 1947 wherein the reduced the 
original rating for residuals of frozen feet from 50 percent 
to 30 percent, the rating decision in January 1950 wherein 
the RO continued the 30 percent rating, the rating decision 
in February 1952 wherein the RO reduced the rating to 10 
percent, and the rating decisions in February 1954, November 
1960 and November 1976 wherein the RO continued the 10 
percent rating for residuals of frozen feet not having 
constituted CUE, the appeal is denied. 

Entitlement to an effective date, prior to August 21, 1997, 
for an increased rating for residuals of frozen feet, is 
denied.




REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board has noted the implicit assertion that the veteran 
should receive an earlier effective date based upon the added 
disability of the hands.  Although he currently receives a 
combined rating, he has referred to documents of record that 
arguably are referred to as evidence he had claimed 
entitlement to compensation for frozen hands much earlier 
than August 1997.  The question of an earlier effective date 
for service connection for the cold injury residuals of the 
hands is inextricably intertwined with the effective date for 
increased compensation based upon the combined disabilities.  

However, the Board has stated the belief that the issue is 
severable from the issues directed to the rating of the feet.  
A claimant is not required to precisely articulate all bases 
for entitlement.  Here, however, the veteran's history as 
reported in the record offer support for this development.  
Harris v. Derwinski, 1 Vet. App. 180 (1991), Akles v. 
Derwinski, 1 Vet. App. 118 (1991).  If there was a pending 
claim for cold injury residuals of the hands, the provisions 
of 38 C.F.R. §§ 3.155, 3.160 and 3.400 would by their terms 
be applicable.

Accordingly, in light of the development required, this case 
is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for cold injury residuals of the hands.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. 106-
475, § 3(a), 114 Stat. 2096, 2096 (2000) 
(to be codified as amended at 38 U.S.C. 
§ 5103A(b)(2)).

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed.  

In particular, the RO should review any 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA, if applicable, and if they are 
not, the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The RO should also review the claims file 
to ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the intertwined issue of entitlement to an 
earlier effective date for cold injury 
residuals of the hands.  The RO should 
also readjudicate the issue of entitlement 
to an effective date earlier than August 
21, 1997 for a 50 percent combined rating 
for cold injury residuals of the hands and 
feet with consideration of all applicable 
laws, regulations.


If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until he is notified by 
the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 



